Citation Nr: 0119775	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  95-07 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of service connection for venous 
insufficiency of the lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel

INTRODUCTION

The veteran had active service from January 1949 to January 
1950 and from September 1950 to September 1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Newark, New Jersey, Department of Veterans' Affairs Regional 
Office (RO), in which the RO denied the veteran's request to 
reopen his claim for service connection for venous 
insufficiency of the lower extremities.

In connection with his appeal the veteran testified at a 
Regional Office hearing in May 1995. A transcript of the 
hearing is associated with the claims file.  In a decision 
dated in August 2000, the Board found that new and material 
evidence to reopen the veteran's claim of service connection 
for venous insufficiency of the lower extremities had been 
presented, however, it determined the condition was not 
proximately due to or the result of the veteran's service-
connected skin condition, nor was it due to disease of injury 
which was incurred in or aggravated during active service.  
The veteran subsequently brought forth evidence showing good 
cause for his failure to appear for the July 2000 Travel 
Board hearing.  The veteran appeared before the Travel Board 
in March 2001.  The August 2000 Board decision has been 
vacated.  The Board now addresses the veteran's claim that 
new and material evidence has been submitted to warrant 
reopening his claim of service connection for venous 
insufficiency of the lower extremities.  


FINDINGS OF FACT

1.  The RO denied service connection for phlebitis in June 
1987 and the veteran did not appeal this decision.

2.  Evidence submitted since the RO's June 1987 decision 
bears directly and substantially upon the specific matter 
under consideration and is so significant that it must be 
considered in order to decide fairly the merits of the claim.

3.  Venous insufficiency of both legs is not attributable to 
service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The June 1987 rating decision denying service connection 
for phlebitis is final. 38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 20.302(a), 20.1103 (2000).

2.  New and material evidence sufficient to reopen the claim 
has been submitted. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

3.  Venous insufficiency of both legs, to include 
varicosities of the lower extremities and phlebitis, is not 
proximately due to or the result of the veteran's service-
connected skin condition, nor is it due to disease or injury 
which was incurred in or aggravated during active service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

The Board observes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
appears to have left intact the requirement that an appellant 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may proceed to evaluate 
the merits of that claim.  

In the January 1995 statement of the case, the RO informed 
the veteran that in order to reopen a claim, new and material 
evidence must be presented.  The RO also specified what 
evidence constitutes new and material evidence.  Therefore, 
the VA has fulfilled this duty.

In this instance, the veteran was asked by the Board Member 
at his March 2001  Travel Board hearing if he was aware of 
the existence of any additional documentation that would be 
helpful to his claim.  The Board member specifically informed 
him of the need to submit evidence that related the 
disability to service.  Also, the veteran was provided an 
opportunity to have his physician explain the basis of his 
opinion.  The veteran stated that he would attempt to obtain 
additional evidence.  The Board Member stated that he would 
hold the file open for 60 days to allow the veteran the 
opportunity to provide additional information.  No additional 
information was provided.  Thus, the Board finds that VA's 
duty to provide him with notice and assist him with the 
development of his claim has been satisfied, and that the 
instant claim is ready for appellate adjudication. 

Factual Background

Service medical records reveal no indication of treatment or 
diagnosis for varicosities or venous insufficiency of the 
lower extremities or phlebitis.  The veteran was treated for 
a skin disorder of the feet while in service  The separation 
examination in September 1951 indicated that the vascular 
system was normal.  According to the medical record, the 
first diagnosis of phlebitis was in April 1978 by Dr. Bonica 
who did not relate the phlebitis to the veteran's active 
service.

In May 1978, a VA examination was conducted.  At that time, 
he claimed that he had had varicosities in his lower 
extremities since he was in service.

In a rating decision dated in August 1978, the RO granted 
service connection for dermatophytosis of the feet and 
onychomycosis of the toe nails.  The RO denied service 
connection for varicosities of the lower extremities.  The 
veteran did not appeal.  In June 1986, the veteran sought to 
reopen his claim of service connection for the condition of 
the veins in both his legs.  In a rating decision dated in 
June 1987, the RO denied service connection for phlebitis.  
The veteran was notified of this decision and of his 
appellate rights at that time and did not appeal the 
decision.  This decision is the last final decision regarding 
the veteran's claim of service connection for the condition 
of the veins in both his legs.  At the time of the June 1987 
rating decision the following evidence was of record:  the 
veteran's service medical records; his prior claim for 
benefits; a May 1978 VA examination; a medical note from Dr. 
Whelan; the transcript of a March 1986 personal hearing; the 
veteran's June 1986 request to reopen his claim of service 
connection for the condition of the veins in both his legs; a 
statement by Dr. Weiner dated in April 1987; and a statement 
by Dr. Sussman dated in May 1987. 

In January 1994, the veteran sought to reopen his claim.  Of 
record were private medical records from February 1991; VA 
progress notes from November 1986 to October 1988 and January 
1992 to January 1993; and a statement from Dr. Bangash dated 
in December 1993.  In March 1994, the RO found that new and 
material evidence had not been submitted regarding the 
veteran's claim of service connection for venous 
insufficiency of the lower extremities.  In September 1994, 
the veteran submitted a statement from Dr. Musa, who stated 
that the veteran suffered from a multiple skin condition due 
to venous insufficiency of both legs which was produced by 
his previous activity in service.  In a rating decision dated 
in October 1994, the RO continued its denial of the veteran's 
request to reopen his claim because Dr. Musa's medical 
opinion did not state that the veteran's service-connected 
disability, dermatophytosis of the feet and onychomycosis of 
the toe nails, was a cause of the venous insufficiency of the 
lower extremities.

In February 1995, the veteran submitted a statement from Dr. 
Musa, who stated he had been treating the veteran for the 
past ten years.  The physician stated that "venous 
insufficiency of both legs and skin condition which developed 
with venous insufficiency has been a direct result from his 
previous service connected condition." 

The veteran testified at a Regional Office hearing in May 
1995 that his venous insufficiency of the lower extremities 
was secondary to his service-connected skin condition of the 
feet and toe nails.  He reported that he first sought 
treatment for the condition of the veins in his legs in 1970, 
some 19 years after his discharge from active service.  In a 
decision dated in May 1995, the hearing officer granted the 
veteran's request to reopen his claim, but denied service 
connection based upon a medical opinion of a VA physician who 
stated that there was no etiological relationship between the 
veteran's service-connected skin condition of the feet and 
the venous insufficiency.  

During a VA examination dated in September 1997, the examiner 
noted that based upon the veteran's statements, it seemed 
that the stasis dermatitis was not related to the chronic 
tinea pedis.  On the same day, another VA examiner opined 
that chronic venous insufficiency can cause skin and nail 
changes, dry scaly discoloration, and dry scaly skin.  In an 
examination report dated in November 1998, the VA examiner 
stated that chronic venous stasis and venous insufficiency 
could cause dermatophytosis but not onychomycosis.  The 
examiner noted that the claims file and the previous 
examination were both reviewed.  In a subsequent VA 
examination report in November 1998, the examiner stated that 
there was no evidence that the veteran's venous insufficiency 
was etiologically related to his service-connected 
dermatophytosis of the feet with onychomycosis.  In June 
1999, the VA examiner stated that as per the veteran, chronic 
venous insufficiency was present since service. The examiner 
noted that the claims file, her November 1998 opinion, and 
the September 1997 examination were all reviewed.

As stated supra, the August 2000 Board decision has been 
vacated because the veteran appeared at his Travel Board 
hearing in March 2001.  At the hearing, the veteran testified 
that he was hospitalized while in service for the condition 
of the veins in his legs.  He also claimed that he was 
diagnosed with varicose veins about a year after he was 
discharged from active service.


Finality/New and Material Evidence

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994).  Evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of whether there is new and material evidence.  
Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  In 
determining whether there is new and material evidence, the 
Board must consider the reasons for the prior denial.

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Analysis

New and Material Evidence

In August 1978, service connection was denied for 
varicosities.  In June 1987, the RO informed the veteran that 
his claim of service connection for phlebitis was denied.  At 
that time, the veteran had not brought forth evidence of a 
nexus between the condition of the veins in his legs and his 
service-connected skin condition or service.  This is the 
last final decision regarding this case.  Since this 
decision, the veteran has submitted medical evidence, 
including a statement by his private physician, Dr. Musa, in 
which he stated that the veteran suffered from a multiple 
skin condition due to venous insufficiency of both legs which 
was produced by his previous activity in service.  This 
constitutes new and material evidence because it is evidence 
that provides a nexus between the veteran's service-connected 
skin condition and his venous insufficiency.  38 C.F.R. 
§ 3.156(a).

Service Connection

The Board finds that the VA examiners' opinions that the 
medical evidence of record supports a finding that there was 
no evidence that the veteran's venous insufficiency was 
etiologically related to his service-connected 
dermatophytosis of the feet with onychomycosis is more 
probative than the opinions of Dr. Musa. There is no evidence 
that Dr. Musa had access to the veteran's service medical 
records or the claims file at the time he rendered his 
opinion.  The Board notes that the examiners concluded that 
chronic venous insufficiency can cause skin and nail changes.  
They did not find, however that the veteran's skin condition 
could be the cause of his venous insufficiency of the lower 
extremities.  The statement of Dr. Musa is vague and provides 
no analysis.  The Board finds that the opinions of the VA 
examiners are more probative than the statement of Dr. Musa. 

The veteran testified that he was hospitalized while in 
service for the condition of the veins in his legs and that 
he had varicosities of the lower extremities since service.  
Additionally, he claimed that he was diagnosed with varicose 
veins about a year after he was discharged from active 
service.  However, there is no evidence in the service 
medical records nor in the record to support those 
contentions.  For some factual issues, competent lay evidence 
may be sufficient.  Lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness.  Layno v. Brown, 6 Vet. App. at 469.  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Therefore, the appellant is competent to note the presence of 
varicosities of his lower extremities when it started because 
this is a readily observable feature.  However, he is not 
competent to form a medical opinion that his service-
connected skin condition is the cause of his venous 
insufficiency of the lower extremities.  As noted above, the 
statement of Dr. Musa has been refuted by the VA examiners.

The veteran has stated that he has had varicosities since 
service and a VA examiner has opined that the varicosities 
may have started in service.  The examiner also stated that 
chronic venous insufficiency is service-connected.  However, 
the examiner clarified that "as per the veteran" these 
conditions were present since service.  Therefore, it is 
concluded that the opinion is based upon lay history.  
Against this background, the Board has reviewed the detailed 
service records.  The records do reflect evaluation for the 
skin of the feet.  However, no reference is made to 
varicosities.  That silence constitutes negative evidence.  
In January 1950, a service department examination disclosed 
that there were no varicose veins.  In August 1950, an 
examination disclosed that there were no varicose veins.  In 
September 1951, an examination of the vascular system, 
including an evaluation for varicosities, was clinically 
normal.  Furthermore, the veteran has presented no medical 
evidence of varicosities, phlebitis or venous insufficiency 
in proximity to separation.  In this regard, the Board Member 
informed the veteran of the type of evidence that should be 
submitted and provided a period of 60 days to submit that 
evidence.  This silence of the record in proximity to 
separation from service constitutes negative evidence and 
refutes the allegation of continuity of symptomatology.

The Board concludes that the service medical records, which 
are either silent for a varicose disability of the lower 
extremities or specifically normal, including the separation 
examination, are more probative of whether the veteran had 
varicose veins in service than the veteran's lay statements 
and medical opinions that are based on his own lay history.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for venous insufficiency of the legs.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
We have also considered the provisions of 38 U.S.C.A. § 1154 
(West 1991). However, there is no allegation of a 
relationship between the claimed disorders and combat.


ORDER

The claim of entitlement to service connection for venous 
insufficiency of the lower extremities is reopened.  Service 
connection for venous insufficiency of the lower extremities, 
to include varicosities of the lower extremities and 
phlebitis, is denied. 



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

